
	
		I
		111th CONGRESS
		2d Session
		H. R. 6072
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Space (for
			 himself, Mr. Stark,
			 Mr. Pallone,
			 Mr. Levin,
			 Mr. Waxman,
			 Mr. Dingell,
			 Mr. Burgess,
			 Mr. Engel,
			 Mrs. Blackburn,
			 Mr. Boucher,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Ms. Castor of Florida,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Mr. Doggett,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Higgins,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Mr. Meek of Florida,
			 Mr. Neal of Massachusetts,
			 Mr. Pascrell,
			 Mr. Pomeroy,
			 Mr. Rangel,
			 Ms. Schwartz,
			 Ms. Sutton,
			 Mr. Thompson of California,
			 Mr. Van Hollen, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to clarify the application of EHR payment incentives in cases of multi-campus
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Health Record Incentives for Multi-Campus
			 Hospitals Act of 2010.
		2.Clarification of
			 incentives for multi-campus hospitals for adoption and meaningful use of
			 certified electronic health records
			(a)Special rule for
			 applying Medicare EHR incentive payments to remote inpatient locations of a
			 hospitalSection 1886(n) of
			 the Social Security Act (42 U.S.C. 1395ww(n)) is amended—
				(1)in paragraph (2),
			 by adding at the end the following new subparagraph:
					
						(H)Special rule for
				remote inpatient locations of a hospital
							(i)In
				generalIn the case of an eligible hospital that consists of a
				qualified main provider and one or more qualified remote inpatient locations,
				the hospital may elect (in such form and manner as specified by the Secretary)
				for all applicable payment years to—
								(I)substitute the
				base amount alternative described in clause (ii) for the base amount described
				in subparagraph (A)(i)(I); or
								(II)substitute the
				discharge related amount alternative described in clause (iii) for the
				discharge related amount described in subparagraph (A)(i)(II).
								The election
				described in the previous sentence, with respect to an eligible hospital, shall
				be made once for such hospital and shall apply to such hospital for all
				applicable payment years.(ii)Base amount
				alternativeThe base amount alternative described in this clause
				with respect to an eligible hospital is the product of—
								(I)the base amount
				specified in subparagraph (B); and
								(II)the total number
				of all qualified component facilities of the hospital.
								An election
				to substitute the base amount alternative described in this clause shall not
				affect the computation of the discharge related amount specified in
				subparagraph (C) for the eligible hospital.(iii)Discharge
				related amount alternativeThe discharge related amount alternative
				described in this clause with respect to an eligible hospital for a 12-month
				period is determined as follows:
								(I)First, compute the
				amount under subparagraph (C) as if the phrase estimated based upon
				total discharges for the eligible hospital (regardless of any source of
				payment) for the period divided by the total number of all component facilities
				of the hospital were substituted for the phrase estimated based
				upon total discharges for the eligible hospital (regardless of any source of
				payment) for the period.
								(II)Then multiply the
				amount computed under subclause (I) by the total number of all qualified
				component facilities of such hospital.
								(iv)DefinitionsFor
				purposes of this subsection:
								(I)Applicable
				payment yearThe term applicable payment year means
				the first payment year for which a hospital makes an election described in
				clause (i) and each subsequent payment year applicable to such hospital.
								(II)Component
				facility; qualified component facilityThe term component facility
				means, with respect to an eligible hospital, the main provider or any remote
				inpatient location of such hospital. The term qualified component
				facility means, with respect to a main provider, a qualified main
				provider and, with respect to a remote inpatient location, a qualified remote
				inpatient location.
								(III)Main provider;
				qualified main providerThe
				term main provider, with respect to an eligible hospital, has the
				meaning given such term in section 413.65(a)(2) of title 42, Code of Federal
				Regulations. The term qualified main provider means a main
				provider that is a meaningful EHR user for the reporting period
				involved.
								(IV)Remote
				inpatient location; qualified remote inpatient locationThe term remote inpatient
				location means, with respect to an eligible hospital, a remote location
				of a hospital, as defined in and applied under section 413.65 of title 42, Code
				of Federal Regulations, that provides inpatient hospital services that are paid
				for under subsection (d). The term qualified remote inpatient
				location means, with respect to an eligible hospital, a location for
				which the eligible hospital has submitted to the Secretary, for the reporting
				period involved, an attestation (in such form and manner as specified by the
				Secretary) that certifies that the location is a remote inpatient location and
				a meaningful EHR user for such period.
								;
				and
				(2)in paragraph
			 (4)(A)—
					(A)at the end of
			 clause (ii), by striking and;
					(B)at the end of
			 clause (iii), by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following new clauses:
						
							(iv)the methodology and standards for
				determining a remote inpatient location, a qualified remote inpatient location,
				a component facility, a qualified component facility, a main provider, and a
				qualified main provider, as such terms are defined in paragraph (2)(H)(iv), and
				which such locations, facilities, and providers are qualified remote inpatient
				locations, qualified component facilities, and qualified main providers, as
				such terms are defined in such paragraph; and
							(v)the methodology and standards for the
				election described in paragraph
				(2)(H).
							.
					(b)Implementation
			 and administration
				(1)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement by program instruction
			 or otherwise this section.
				(2)AdministrationChapter 35 of title 44, United States Code,
			 shall not apply to the collection of information to carry out the amendments
			 made by this section.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply as if included in the enactment of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5).
			3.Clarification for
			 Medicaid EHR payment incentives
			(a)In
			 generalSection 1903(t)(5) of
			 the Social Security Act (42 U.S.C. 1396b(t)(5)) is amended—
				(1)by adding at the
			 end the following new subparagraph:
					
						(E)For purposes of determining the applicable
				amounts specified in subparagraph (A) of section 1886(n)(2), as applied by the
				first sentence of subparagraph (B)—
							(i)the provisions of subparagraph (H) of such
				section shall apply to a Medicaid provider described in paragraph (2)(B)
				consisting of a qualified main provider and one or more qualified remote
				inpatient locations (as such terms are defined in clause (iv) of such
				subparagraph (H)) in the same manner and to the same extent that such
				subparagraph applies to an eligible hospital described in clause (i) of such
				subparagraph, except that—
								(I)in applying the second sentence of clause
				(iv)(IV) of such subparagraph, with respect to a Medicaid provider described in
				paragraph (2)(B), in lieu of certifying that a remote inpatient location is a
				meaningful EHR user, the Medicaid provider shall certify that the remote
				inpatient location is described in paragraph (2)(B) and is in compliance with
				paragraph (6)(C) of this subsection for the year of payment involved;
				and
								(II)the first sentence of clause (iv)(IV) of
				such subparagraph shall be applied in the case of a Medicaid provider described
				in paragraph (2)(B)(i) without regard to the requirement that inpatient
				hospital services provided are paid for under section 1886(d); and
								(ii)an election made under subparagraph
				(H) of such section by an eligible hospital described in clause (i) of such
				subparagraph that is a Medicaid provider described in paragraph (2)(B), shall
				apply.
							The
				Secretary may make appropriate adjustments to the overall hospital EHR amount
				under subparagraph (B), with respect to a Medicaid provider described in
				paragraph (2)(B), to take into account the provisions of this
				subparagraph.;
				and
				(2)in the first
			 sentence of subparagraph (B), by inserting and subject to subparagraph
			 (E) after For purposes of this paragraph.
				(b)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5).
			
